DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Remarks
Double Patenting/Terminal Disclaimer
Responsive to the Double Patenting Rejection of claim(s) 1-12 in the Non-Final Rejection mailed June, 11, 2021, The terminal disclaimer filed on September 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10, 638,333  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
	With regards to the amendments and arguments made in response to the rejection(s) of claim(s) 1-12 under 35 USC Section 103 in the Non-Final Rejection mailed June 11, 2021, the rejection(s) of said claims under 35 USC Section 103 are withdrawn.

Allowable Subject Matter
Claim(s) 1-7 and 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

In regards to claim(s) 1 and 5  Broadcom (WO 2014/036734) discloses a method comprising:
receiving, by a first network device, a configuration parameter of a second network device from a radio resource (RRC) entity of the second network device;
and 
transmitting a RRC A micro cell, signals a UCI configuration to a macro cell. After receiving the UCI configuration from the micro cell, the macro cell signals the UCI configuration of the microcell to a UE [Page 14, Line(s) 4-14; Fig. 3]. The signaling of the UCI configuration can be done using an RRC connection, via RRC signaling [Page 14, Line(s) 25-28] );  through a RRC entity of the first network device, 
 wherein the RRC rNote that in [Fig. 3] the UCI of the microcell is used in the RRC message/RRC signaling from the macro cell to the UE.).
Broadcom differs from claim 1, in that Broadcom is silent on the following: (1) transmitting the RRC message to the terminal through a packet data convergence protocol (PDCP) entity of the first network device, a radio link control (RLC) entity of the first network device, a media access control (MAC) entity of the first network device and a physical layer of the first network device (2) wherein the RRC message comprises an RRC reconfiguration message, and (3) wherein the RRC reconfiguration message is transmitted by a signaling radio bearer (SRB) only between the first network device and the terminal. While other prior 
  For example, Sambhwani (US 20110158089 A1) [Par. 63] teaches a RRC message delivery feature, where a RRC reconfiguration message, is used in order to deliver uplink control information. Sambhawni however in regards to claim 1,  Sambhawni is silent on: (1) transmitting the RRC message to the terminal through a packet data convergence protocol (PDCP) entity of the first network device, a radio link control (RLC) entity of the first network device, a media access control (MAC) entity of the first network device and a physical layer of the first network device and (3) wherein the RRC reconfiguration message is transmitted by a signaling radio bearer (SRB) only between the first network device and the terminal, as arranged with the remaining elements of claim 1.
 	The prior art reference, Liao (US 20130250881 A1) [Fig. 6A, Par. 25] describes/ illustrates a second network device (PeNB or SeNB) with a RRC entity for transmitting RRC messages through and a first network device (other of the PeNB or SENB) with a protocol stack for transmitting RRC messages through, the protocol stack comprising PDCP entity, a RLC entity, a MAC entity, and PHY entity. However, Liao is silent on (2) wherein the RRC message comprises an RRC reconfiguration message, and (3) wherein the RRC reconfiguration message is transmitted by a signaling radio bearer (SRB) only between the first network device and the terminal, as arranged with the remaining elements of claim 1.
	Thus claim 1 is regarded as allowable in view of the prior art of record. Independent claim 5 recites substantially the same features as claim 1, and is regarded as allowable for the same reasons described with respect to claim 1.
Broadcom (WO 2014/036734)  discloses a method comprising:  establishing, by a terminal, a signaling radio bearer (SRB) with a first network device; and
receiving, by the terminal a RRC message comprising a configuration parameter of a second network device through  a RRC entity of the second network, a RRC entity of the first network, wherein the RRC message of the first network device comprises the configuration parameter of the second device(The signaling of the UCI configuration from the macro cell to the UE, can be done using an RRC connection, via RRC signaling [Col. 14, Line(s) 25-28]. Note that the UCI of micro cell is used in the RRC message/RRC signaling from the macro cell to the UE, is regarded the RRC message being used for the user equipment to communicate with the macro base station and the pico base station, since both the micro cell through use of the UCI of the micro cell, and the macro cell through the transmission of the RRC message including the UCI of the microcell are involved in the transmission of the RRC message. Also note that since the macro cell sends information about the pico base station, via RRC to the UE, the pico cell is regarded as establishing an RRC connection to the UE indirectly via the macro cell. Also note that a RRC entity is a necessary feature for the macro cell, in order for the macro cell to be able to transmit the RRC message(s). Thus the macro cell is regarded as comprising the second RRC entity.). 
The RRC message delivery feature of Broadcom, differs from the RRC message delivery feature of claim 1, in that Broadcom is silent on wherein  (1) the RRC message comprises an RRC reconfiguration message, in that Broadcom is (2) silent on wherein the terminal establishes the SRB only with the macro base station, and in that (3) Broadcom is silent on wherein the RRC through a RRC entity of a pico base station, a RRC entity of the macro base station, a packet data convergence protocol (PDCP) entity of the macro base station, a radio link control (RLC) entity of the macro base station, a media access control (MAC) entity of the macro base station, and a physical layer of the macro base station.
While there is other prior art of record such as Sambhwani (USPGPub No. 2011/0158089)   which teach features pertaining to RRC messages, such as a feature where a RRC reconfiguration message, is used in order to delivery uplink control information, such as uplink transmission power and/or an uplink carrier for use in uplink transmissions [Par. 63], and Pelleteier (USPGPub No. 2014/0056243) which discloses a feature where a SRB is only established between a macro base station and a user terminal. For example refer to [Par. 113] where, “As may be appreciated, examples may include a implementations where some SRBs, for example SRB0, SRB1, and SRB2, may be mapped to a single data path (e.g., the data path associated with the MeNB), while other SRB(s) may be mapped to both data paths. In another example, all SRBs may be sent via a single layer. For example, there may no SRBs associated with the data path/layer for the SCeNB.”. Also see [Fig. 21] where a SRB, RRC, can be seen to be established between a MeNB and a WTRU, where there is no SRB, established between SC-eNB and the WTRU.
Neither Sambhwani or Pelleteier teach or suggest a feature wherein the RRC reconfiguration message is received through a RRC entity of a pico base station, a RRC entity of the macro base station, a packet data convergence protocol (PDCP) entity of the macro base station, a radio link control (RLC) entity of the macro base station, a media access control (MAC) entity of the macro base station, and a physical layer of the macro base station, as arranged .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476